DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, figures 2a-d and 9a-c – drawn to claims 1-16, depicting a cabin module configured as a spa
Species 2, figure 5 – drawn to claims 1-16, depicting a plurality of multi-use cabin modules
Subspecies 1 figures 6 – drawn to claims 1-16 depicting a cabin module for sleeping
Subspecies 2 figure 7  – drawn to claims 1-16 depicting a cabin module for seating at work desks
Species 3 figure 8a-c, embodiment 600 – drawn to claims 1-6 and 10-16, depicting a cabin module configured as an audiovisual entertainment system
Species 4, figures 8a-c, embodiment 700 – drawn to claims 1-6 and 10-16, depicting a cabin module configured as a game center
Species 5, figures 8a-c, embodiment 800 – drawn to claims 1-16, depicting a cabin module configured as a bar or café


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Should the applicant elect species 2, applicant is further required to elect a subspecies. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-6, and 10-16
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1, 2, 3, 4, 5 lack unity of invention because even though the inventions of these groups require the technical feature of deployable cabin modules with walls that are closed for storage and open to form a portion of the interior of a vehicle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of D1 (EP 0850833 A2) and D2 (US 20050012363 A1).  Page 3 of the written opinion of the ISA give an explanation of how the shared technical feature lacks novelty or inventive step in view of these references:
“D1, which is considered to represent the most relevant state of the art, discloses a cabin module which can be deployed inside a vehicle. This document anticipates the basic features of the deployable cabin module as offered in claims 1- 4. Additionally, D1 shows the features of claims 7 - 9 regarding the furniture and the locking mechanism of claims 10- 13. Finally, D1 also hit the configuration options as outlined in claim 14 and the vehicles offered in claims 15 and 16.

Therefore, with regard to the doctrine of D1, the subject matter of claims 1-4 and 7-16 is considered neither to be new nor to involve an inventive step.
Taking the cabin module known from D1 as starting point and given a familiarity with the disclosure of D2 it would be an obvious step for the person skilled in the art to apply the features of the cabin floor according to D2 to the cabin module of D1 to arrive at the solutions mentioned in claims 5 and 6.
Therefore, the subject matter of claims 5 and 6 is not considered to be inventive.”

Reference Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642